Citation Nr: 0902988	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  08-00 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent 
for service-connected left Achilles tendon disability.

2.  Entitlement to an initial rating greater than 10 percent 
for allergic rhinitis and sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to June 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO granted 
service connection for a disability identified as residuals 
of poliomyelitis, left Achilles tendon.  The RO also granted 
service connection for allergic rhinitis, and assigned an 
initial 10 percent rating.  

As further addressed below, the Board has rephrased the 
issues certified for appeal to more accurately reflect the 
service-connected disabilities at issue.

In August 2008, the veteran appeared and testified before the 
undersigned Veterans Law Judge at a Travel Board hearing held 
at the RO.  The hearing transcript is associated with the 
claims folder.  At the hearing, the veteran indicated that 
there were two issues on appeal - those as listed above.   

The Board notes that the veteran alleges that his currently 
diagnosed post polio syndrome, manifested by muscular and 
neurologic weakness (separate and apart from the left 
Achilles tendon disability), was incurred in or aggravated by 
service.  The veteran also has related an inability to work 
due to service-connected disability.  The RO has not directly 
developed and adjudicated these claims.    These claims, 
therefore, are referred to the RO for appropriate action.  

The issue of entitlement to a higher initial rating for 
service-connected allergic rhinitis and sinusitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's service-connected status left Achilles tendon 
disability more nearly approximates severe foot disability.


CONCLUSION OF LAW

The criteria for a 30 percent rating for service-connected 
left Achilles tendon disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code (DC) 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial rating - left Achilles tendon disability

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to 
medical matters.  Specifically, the Federal Circuit commented 
that such instances include establishing a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Historically, the veteran had a pre-service history of polio 
as infant with a left Achilles tendon transplant at the age 
of 10.  He aggravated this left Achilles tendon disability 
during service.  

In its September 2006 rating decision, the RO granted service 
connection for a disability phrased as "residuals of 
poliomyelitis, left Achilles tendon" and assigned an initial 
20 percent rating under DC 8011-5284.  This rating 
contemplates anterior poliomyelitis rated by analogy to a 
foot injury.

In reviewing the September 2006 RO rating decision and 
subsequent adjudications, it is clear that the RO has granted 
service connection for aggravation of the pre-existing left 
Achilles tendon disability during service.  The RO has not 
granted service connection for the complications attributable 
to the currently diagnosed post polio syndrome, and this 
issue has been referred to the RO for appropriate action.  
The issue currently before the Board is limited to the issue 
of an initial rating for the service-connected left Achilles 
tendon disability aggravated during service.

In cases of aggravation of a pre-existing disability in 
service, the schedular rating may only reflect the degree of 
disability over and above the degree existing at the time of 
entrance into service.  38 C.F.R. § 4.22.  Here, however, the 
degree of disability existing prior to service was 
noncompensable, so there is no basis for reduction of the 
degree of post-service disability due to pre-service 
disability.

The current 20 percent rating under DC 5284 provided by the 
RO contemplates a moderately severe foot injury.  The maximum 
30 percent rating is warranted for a severe foot injury.

The most recent VA examination in May 2007 showed that the 
veteran walked with poor propulsion, a limp and a slow gait.  
Most of the veteran's weight shifted to the left leg, and the 
right leg was used to push off and walk.  The left and right 
shoes demonstrated an abnormal shoe wear pattern.  The left 
ankle demonstrated limited range of motion with dorsiflexion 
limited to 10 degrees and plantar flexion limited to 20 
degrees.  X-ray examination demonstrated marked degenerative 
changes in the subtalar joint, marked degenerative changes in 
the tarsal bones, mild degenerative change in the first 
metatarsophalangeal joint, and flexion of the second through 
fourth toes.

Additional evidence includes an August 2002 private 
examination report noting the veteran to have some loss of 
muscle in the left calf with no eversion of the left foot.  
Additionally, the veteran has been diagnosed with post polio 
syndrome resulting in a progressive muscular and neurologic 
weakness.

The Board notes that the May 2007 VA examination report shows 
a left dorsiflexion and plantar flexion deemed less than 50 
percent of normal range of motion for VA purposes.  See 
38 C.F.R. § 4.71a, Plate II.  Overall, the veteran 
demonstrates poor propulsion of the left ankle and foot 
objectively demonstrated by an abnormal shoe wear pattern.  
The veteran reports an exacerbation of symptoms upon use.  

The Board acknowledges that the veteran's non-service 
connected post polio syndrome contributes to some degree to 
the veteran's overall severity of symptoms.  However, it is 
not possible on this record to separate the effects of a 
service-connected disability from the nonservice-connected 
disability.  38 C.F.R. § 4.14 (2008).  In such a situation, 
reasonable doubt must be resolved in the veteran's favor and 
the symptoms in question attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998). 

With consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45, the Board is of the opinion that the veteran's service-
connected status left Achilles tendon disability more nearly 
approximates severe foot disability.  As such, the criteria 
for the maximum 30 percent rating under DC 5284 have been 
met.

The Board has considered application of additional diagnostic 
criteria pertaining to evaluating the foot and ankle under 
38 C.F.R. § 4.71a.  However, the veteran is not service-
connected for acquired bilateral flatfeet or acquired 
bilateral pes cavus.  As such, the criteria of DC's 5276 and 
5278 do not apply.  The Board further notes that there is no 
competent medical evidence that the veteran's left ankle is 
ankylosed.  As such, a higher initial rating under DC 5270, 
or any other DC, is not warranted for any period of time 
during the appeal period.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

In summary, the Board finds that the veteran's service-
connected left Achilles tendon disability more nearly 
approximates the criteria for a severe foot disability, the 
maximum possible under the relevant diagnostic criteria.  In 
so deciding, the Board has deemed the veteran's sworn oral 
testimony of left ankle and foot symptoms and limitations as 
competent and credible evidence in support of his claim.  The 
preponderance of the medical evidence, however, is against 
any further compensation for any period of time during the 
appeal.  The benefit of the doubt, and the provisions of 
38 C.F.R. § 4.7, have been applied in the veteran's favor.

Finally, the Board has considered whether the veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In 
a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

The Board is aware of the veteran's complaints that his left 
Achilles tendon disability affects his ability to perform the 
daily activities of living.  This fact has been considered in 
granting the veteran a 30 percent evaluation, pursuant to 
38 C.F.R. § 4.7.  There are no aspects of this disability 
which are not contemplated in the schedular rating criteria.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

II.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service- connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Nonetheless, the Board notes that the RO issued an additional 
VCAA notice in May 2007 which advised the veteran of 
schedular criteria applicable to his claims.  The veteran was 
advised that evidence considered in assigning his disability 
ratings included the nature and symptoms of the conditions; 
the severity and duration of the symptoms; the impact of the 
condition and symptoms upon employment.  He was further 
advised that examples of evidence that may be capable of 
substantiating his claims included information about on-going 
treatment records, including VA or other Federal treatment 
records; recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how his condition affected his ability 
to work; and statements discussing his disability symptoms 
from people who have witnessed how they affected him.  

Furthermore, this RO letter advised the veteran how VA 
determines an effective date of award, based upon factors 
such as when VA received his claim and when the evidence 
showed a level of disability that supported a certain rating 
under the rating schedule.  Examples of evidence that could 
support his claim included information about continuous 
treatment or when treatment began; service medical records in 
his possession that he might not have sent; and reports of 
treatment for his condition while attending training in the 
Guard or Reserve.

Thus, although additional notice was not required per 
Dingess, the RO did provide additional notice to ensure 
complete development of the claims.  Overall, the Board finds 
that the VCAA notice requirements have been met.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

VA has a duty to assist the veteran in the development of the 
claims. This duty includes assisting the veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's STRs 
and his private and VA medical records.  The veteran was 
afforded VA examination in August 2005 to evaluate the nature 
and severity of his service-connected left Achilles tendon 
disability.  The entire evidence of record has been 
sufficient to provide a basis to support the maximum 
schedular rating for this disability.   

Neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims being decided on appeal that has not been 
obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

An initial 30 percent rating for service-connected left 
Achilles tendon disability is allowed from the date of the 
grant of service connection, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

The Board regrets any further delay in adjudicating the 
initial rating claim for allergic rhinitis and sinusitis, but 
finds that additional development and adjudication is 
necessary by the RO.

The veteran's STRs reflect treatment for both chronic 
sinusitis and allergic rhinitis.  The RO has granted service 
connection for "allergic rhinitis," rated as 10 percent 
disabling under DC 6522-6514.  DC 6514 evaluates chronic 
sphenoid sinusitis, and DC 6522 evaluates allergic or 
vasomotor rhinitis.  In the October 2007 Statement of the 
Case (SOC), the RO clearly considered whether a higher rating 
was warranted based upon evaluating the veteran's sinusitis.  
Thus, the Board has rephrased the issue certified for appeal 
to reflect that the veteran is service-connected for both 
allergic rhinitis and sinusitis disabilities.

At his hearing in August 2008, the veteran alleged 7 to 8 
exacerbations of allergic rhinitis and sinusitis per year 
requiring antibiotic treatment.  At that time, the veteran 
submitted a statement from his treating private physician 
reporting the veteran's history of treatment for 6 episodes 
of chronic sinusitis per year requiring antibiotic treatment.

Unfortunately, the record does not contain the veteran's 
private treatment and prescription records to accurately 
determine the number and length of antibiotic treatments per 
years.  See generally 38 C.F.R. § 4.97, DC 6514.  The veteran 
is hereby advised that his private treatment and prescription 
records concerning the frequency and duration of his 
treatments for allergic rhinitis and sinusitis must be 
submitted in order to substantiate his claim.  The Board will 
remand this case to obtain these pertinent medical records.

In light of the alleged increased severity of symptoms since 
the last VA examination in May 2007, the Board also finds 
that additional VA examination is necessary to decide the 
claim.  VAOPGCPREC 11-95 (Apr. 7, 1995) (VA examination is 
not adequate for rating purposes when the claimant alleges 
that the disability in question has undergone an increase in 
severity since the time of the last examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's clinical records 
of VA treatment for service-connected 
allergic rhinitis and sinusitis since 
August 2008, and private treatment records 
from Dr. R.B.C. of Southeastern Ear, Nose, 
Throat and Sinus Center and Dr. J.J.C 
since December 2004.

2.  Schedule the veteran for appropriate 
VA examination to determine the current 
level of severity of the service- 
connected allergic rhinitis and sinusitis.  
The claims file must be made available to 
the physician designated to examine the 
veteran.  All indicated studies and tests 
should be accomplished.

The examiner is requested to identify 
whether the veteran's allergic rhinitis is 
manifested by polyps, the frequency and 
duration of incapacitating episodes of 
sinusitis requiring prolonged (lasting for 
to six weeks) of antibiotic treatment, and 
the frequency and duration of non-
capacitating episodes of sinusitis per 
year characterized by headaches, pain and 
purulent discharge.

3.  Upon completion of the above, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


